DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 14, 2020, April 9, 2021 and April 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 28 is objected to because of the following informalities:  The claim recites the limitation “wherein the IC package comprise and engine control unit” in lines 2-3.  It appears the use of “and” is a typo and meant to be “an”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  The claim recites the limitation “means for receiving sine and cosine signals from sensing elements; and and means for …” in lines 2-3.  There is an extra “and” used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “a target” in line 2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 1 line 2.  Thus, the limitation in claim 9 should be “the target”.
Claim 22 recites the limitation “a target” in line 2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 14 line 5.  Thus, the limitation in claim 22 should be “the target”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, 13-14, 16-19, 21-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knezevic et al. 2022/0140759 (called Knezevic hereinafter and US equivalent to DE102019115787B3 disclosed by the applicant).

Regarding independent claim 1, Knezevic teaches a method, comprising: 
determining a mechanical angle of a target from sine and cosine signals generated by sensing elements (para [0005, 0031 and 0101]; determining the mechanical angle of the rotor using magnetoresistive sensors); 
applying harmonic compensation on the sine and cosine signals for possible mechanical angles (para [0092-0095]; harmonics are filtered out); 
analyzing results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
selecting one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Regarding claim 3, Knezevic teaches the method according to claim 1, and further teaches wherein the sensing elements comprise magnetic sensing elements (para [0030-0033]; magnetoresistive sensors).

Regarding claim 4, Knezevic teaches the method according to claim 2, but fails to teach wherein the sine and cosine signals are generated by a transmit coil and at least two receiving coils.
	However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sine and cosine signals to be generated by a transmit coil and at least two receiving coils.  Since, Knezevic teaches outputting a sine and a cosine value from the magnetoresistive sensors (see Figure 1 and paragraph [0074]).  Thus, one skilled in the art would be able to construct a sensor system that uses a transmit coil and at least two receiving coils to produce the sine and cosine signal.

Regarding claim 5, Knezevic teaches the method according to claim 1, and further teaches wherein analyzing the results includes using a cost function (para [0096-0097]).

Regarding claim 6, Knezevic teaches the method according to claim 5, and further teaches wherein selecting one of the mechanical angles comprises selecting the mechanical angle with the lowest value from the cost function (para [0034-0035 and 0096-0097]).

Regarding claim 8, Knezevic teaches the method according to claim 1, and further teaches wherein the harmonic compensation for the mechanical angles is stored (para [0044; 0095-0097]; harmonic filtering is stored for efficient processing).

Regarding claim 9, Knezevic teaches the method according to claim 1, and further teaches further including determining the harmonic compensation information over at least one mechanical revolution of a target at constant speed and/or using an absolute angle reference (para [0038-0039 and 0095-0097]; harmonic compensation for the signal uses a reference based on their calculations and potential for variable properties of the sensor used).

Regarding claim 10, Knezevic teaches the method according to claim 1, and further teaches wherein the sensing elements comprise part of a multi-pole angle sensor IC package (Fig. 3; para [0071-0072]).

Regarding claim 11, Knezevic teaches the method according to claim 10, and further teaches wherein the sensor IC package comprises an inductive eddy current angle sensor (para [0033]; eddy current sensor).

Regarding claim 13, Knezevic teaches the method according to claim 1, and further teaches wherein the results of the applied harmonic compensation include amplitudes of undesired harmonic components (para [0040 and 0095-0097]).

Regarding independent claim 14, Knezevic teaches, in Figures 2-4, a system (Fig. 3), comprising: 
an integrated circuit (IC) package (IC package of control unit 14) including circuitry to: 
receive sine and cosine signals (para [0074]; P1 and P2) from sensing elements (para [0030-0032], magnetoresistive sensors); 
apply harmonic compensation on the sine and cosine signals (para [0092-0095]; harmonics are filtered out) for possible mechanical angles of a target (para [0005 and 0101]; determining the mechanical angle of the rotor); 
analyze results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
select one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Regarding claim 16, Knezevic teaches the system according to claim 14, and further teaches wherein the sensing elements comprise magnetic field sensing elements (para [0030-0033]; magnetoresistive sensors).

Regarding claim 17, Knezevic teaches the system according to claim 15, but fails to teach wherein the sine and cosine signals are generated by a transmit coil and at least two receiving coils.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sine and cosine signals to be generated by a transmit coil and at least two receiving coils.  Since, Knezevic teaches outputting a sine and a cosine value from the magnetoresistive sensors (see Figure 1 and paragraph [0074]).  Thus, one skilled in the art would be able to construct a sensor system that uses a transmit coil and at least two receiving coils to produce the sine and cosine signal.

Regarding claim 18, Knezevic teaches the system according to claim 14, and further teaches wherein the results are analyzed using a cost function (para [0096-0097]).

Regarding claim 19, Knezevic teaches the system according to claim 18, and further teaches wherein one of the mechanical angles is selected based on a lowest value from the cost function (para [0034-0035 and 0096-0097]).

Regarding claim 21, Knezevic teaches the system according to claim 14, and further teaches wherein the harmonic compensation for the mechanical angles is stored (para [0044; 0095-0097]; harmonic filtering is stored for efficient processing).

Regarding claim 22, Knezevic teaches the system according to claim 14, and further teaches wherein the harmonic compensation information is determined over at least one mechanical revolution of a target at constant speed and/or using an absolute angle reference (para [0038-0039 and 0095-0097]; harmonic compensation for the signal uses a reference based on their calculations and potential for variable properties of the sensor used).

Regarding claim 23, Knezevic teaches the system according to claim 14, and further teaches wherein the sensing elements comprise part of a multi-pole angle sensor IC package (Fig. 3; para [0071-0072]).

Regarding claim 24, Knezevic teaches the system according to claim 23, and further teaches wherein the sensor IC package comprises an inductive eddy current angle sensor (para [0033]; eddy current sensor).

Regarding claim 26, Knezevic teaches the system according to claim 14, wherein the results of the applied harmonic compensation include amplitudes of undesired harmonic components (para [0040 and 0095-0097]).

Regarding claim 27, Knezevic teaches the system according to claim 14, and further teaches further including a sensor IC package (Fig. 2; rotor position sensor 15) containing the sensing elements, wherein the sensor IC package is coupled to the IC package (Fig. 2; sensor 15 coupled to IC package of control unit 14).

Regarding claim 28, Knezevic teaches the system according to claim 27, and further teaches wherein the IC package comprises and engine control unit (Figs. 1-3; para [0059-0060]; control unit 14).

Regarding independent claim 29, Knezevic teaches, in Figures 2-4, a system (Fig. 3), comprising: 
means for receiving sine and cosine signals (para [0074 and 0076]; P1 and P2 are sent to the control unit 14) from sensing elements (para [0030-0032], magnetoresistive sensors); and 
and means for processing the sine and cosine signals (para [0076]; control unit 14 processes the sine and cosine signals) including: 
applying harmonic compensation on the sine and cosine signals (para [0092-0095]; harmonics are filtered out) for possible mechanical angles of a target (para [0005 and 0101]; determining the mechanical angle of the rotor); 
analyzing results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
selecting one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic in view of Vaysse et al. 2014/0139217 (called Vaysse hereinafter).

Regarding claim 2, Knezevic teaches the method according to claim 1, but fails to teach wherein the sensing elements comprise inductive sensing elements.
Vaysse teaches wherein the sensing elements comprise inductive sensing elements (Fig. 1; par a [0028], inductive position sensor 100 with plurality of coils 103).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the inductive position sensors as described by Vaysse for the purpose of using a known type of position sensors to sense the position of a target object.

Regarding claim 15, Knezevic teaches the system according to claim 14, but fails to teach wherein the sensing elements comprise inductive sensing elements.
Vaysse teaches wherein the sensing elements comprise inductive sensing elements (Fig. 1; par a [0028], inductive position sensor 100 with plurality of coils 103).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the inductive position sensors as described by Vaysse for the purpose of using a known type of position sensors to sense the position of a target object.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic in view of Budde 2016/0372971.

Regarding claim 7, Knezevic teaches the method according to claim 1, but fails to teach wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform.
Budde teaches wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform (para [0032]; identifying harmonics in a signal uses a Fourier transform operation for harmonic compensation).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the harmonic compensation using Fourier transform operation as described by Budde for the purpose of determining harmonics within a signal that is to have harmonic compensation performed on.

Regarding claim 20, Knezevic teaches the system according to claim 14, but fails to teach wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform.
Budde teaches wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform (para [0032]; identifying harmonics in a signal uses a Fourier transform operation for harmonic compensation).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the harmonic compensation using Fourier transform operation as described by Budde for the purpose

Allowable Subject Matter
Claims 12 and 25 are indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the possible mechanical angles are defined by θm = (θel / N) + k * 360 / N where k can vary from 0 to N−1, θm refers to mechanical angle, θel refers to electrical angle, and N refers to a number of teeth on the target.”
Regarding claim 25, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the possible mechanical angles are defined by θm = (θel / N) + k * 360 / N where k can vary from 0 to N−1, θm refers to mechanical angle, θel refers to electrical angle, and N refers to a number of teeth on the target.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

West et al. discloses “Method and apparatus to monitor position of a rotatable shaft” (see 2009/0115408)
Kawase discloses “Rotation-angle detection device, image processing apparatus, and rotation-angle detection method” (see 2014/0347040)
Bertin discloses “Inductive position sensor” (see 2019/0310148)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867